 IntheMatter ofNATIONAI.LEAD COMPANYandCHARLESBRUNC1i-HURST, AN INDIVIDUALCase No. 20-C-1301.-Decided April 10, 19,16DECISIONANDORDEROn October 17, 1945, the Trial Examiner issued his IntermediateReport inthe above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report, and a supporting brief.No party requestedoral argument before the Board at Washington, D. C., and none washeld.The Board has reviewed the rulings of the Trial Examiner at thehearing, and finds that no prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the Interme-diateReport, the exceptions and brief, and the entire record, andhereby adopts the findings, conclusions, and recommendations of theTrialExaminer, except insofar as they are inconsistent with ourfindings and Order hereinafter set forth.1.We concur in the Trial Examiner's conclusion that the respond-ent violated Section 8 (1) of the Act, by prohibiting Charles Brunck-hurst from collecting dues and engaging in other union activities oncompany property during his non-working time, where it was notshown that such restriction was necessary to safeguard production orto maintain discipline.,2.We do not agree with the Trial Examiner's conclusion that therespondent discharged Brftnckhurst because of his union activity, inviolation of Section 8 (3) of the Act. In our opinion, the facts setforth in the Intermediate Report and the record as a whole show that'See, e. g,Matter of Illinois ToolWorks,61 NL. R. B 1129, enf'd 153 P. (2d) 8114:CC A 7)67 N. L. R B., No 27692148-46-col (i713177 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent discharged Brunckhurst because it reasonably believedthat Brunckhurst had unjustly accused his immediate supervisor ofillegally attempting to injure him.2We shall accordingly dismissthe complaint as to him.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of theNationalLaborRelationsAct, the National LaborRelationsBoard hereby orders that the respondent, National Leacl Company,Oakland, California, and its officers, agents, successors, and assigns,shall :1.Cease and desist from prohibiting its employees from collectingunion dues or engagingin other union activity on the respondent'spremises duringtheir non-working time.2.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act:(a)Post in the respondent's plant at Oakland, California,copiesof the notice attached hereto, marked "Appendix A."Copies of saidnotice, to be furnished by the Regional Director for the TwentiethRegion, shall, after being duly signed by the respondent's representa-tives, be posted by them immediately upon receipt thereof and main-tained by them for sixty (60) consecutive days thereafter, in con-spicuous places, includingall placeswhere notices to employees arecustomarily posted.Reasonablesteps shall be taken by the respondentto insurethat said notices are not altered, defaced, or covered by anyother material;(b)Notify the Regional Director for the TwentiethRegion inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.AND IT IS FURTHERHEREBY ORDEREDthat the complaint be, and ithereby is,dismissed insofar as it allegesthat the respondentdiscrimi-natorily discharged Charles Brunckliurst.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TOALL EMPLOYEESPursuantto a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of theNational LaborRelationsAct, we hereby notify our employees that :2We make no finding as to whether Brunckhurst actually accused his immediate super-visor of attempting to injure him or as to whether such an attempt had been made to any-oneOur finding goes only to the respondent's belief that Brunckliurst made the accusa-tion NATIONAL LEAD COMPANY179We will not in any manner prohibit our employees from col-lecting union dues or engaging in other union activity on companyproperty during their non-working time.NATIONAL LEAD COMPANY,Employer.Dated----------------By--------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Louts R. Mercado,for the Board.Mr. J. Paul St. Sure,of Oakland, Calif., for the Respondent.Mr. John A.Kopke, of Oakland, Calif., for the Union.Mr. Charles Brunckhurst,of Oakland, Calif,Pro Se.STATEMENT OF THE CASEUpon a charge duly filed by Charles Brunckhurst, the National Labor RelationsBoard, bet vin called the Board, by the Regional Diiectoi of the 'l'wenti'th Region(San Francisco, California), issued its complaint dated July 31, 1945, againstNational Lead Company, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices within the meaning ofSection 8 (1) and (3) and Section2 (6) and(7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint, together withnotice of hearing thereon, were duly served upon the respondent and CharlesBrunckhurst.With respect to the unfair labor practices, the complaint alleges in substancethat the respondent, from on or about September 1. 1942, adopted aplan andentered upon a course of action with the purpose and effect of interfering with,restraining, and coercing Charles Brunckhurst from performing the duties andfunctions of shop steward for Paint Makers' Union, Local No. 1101, Brotherhoodof Painters, Decorators and Paperhangers of America, AFL, herein called theUnion.The complaint also alleges that on January 23, 1945, the respondentdischarged Charles Brunckhurst and thereafter failed and refused to reemployhim, because of his membership in and activities on behalf of the Union.Re-spondent filed its answer dated August 21, 1945, in which it admittedcertainjurisdictional allegations, but denied the commission of any unfair labor practices.Pursuant to notice,a hearingwas held on August 21 and 22, 1945, before theundersigned Sidney L. Feiler, the TrialExaminerduly designated by the ChiefTrial Examiner.The Board and the respondent were represented by counsel,the Union by a representative, and Charles Brunckhurst appearedin person.Full opportunity to be heard, to examineand cross-examinewitnesses, and tointroduce evidence bearing on theissues wasafforded all partiesAt the com-pletion of the taking of evidence, oral argument was presented by the parties.Briefs were filed by the Board and the respondent.Upon the entire record in the case, and from his observation of the witnesses,the undersignedmakes thefollowing : 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a New Jersey corporation, having its principal Pacific Coastoffice and place of business at San Francisco, California.Among other plants,respondent operates a plant at Oakland, California, herein called the plant,where it is engaged in the manufacture, sale, and distribution of paints and re-lated products.During the year 1944, the respondent, in the course and conductof its business, used raw materials, machinery, and supplies at its plant valued atapproximately $750,000, of which approximately 50 percent was shipped to theplant from points outside the State of California.During the same period, therespondent produced manufactured products valued at approximately $1,500,000,of which approximately 50 percent was shipped from the plant to points outsidethe State of California.For the purpose of this proceeding, the respondent admits it is engaged ininterstate commerce within the meaning of the Act.H. THE ORGANIZATION INVOLVEDPaint Makers' Union, Local No. 1101, Brotherhood of Painters, Decoratorsand Paperhangers of America, affiliated with the American Federation of Labor,is a labor organization admitting to membership employees of the respondent.III. THE UNFAIR LABOR PRACTICESA Interference, restraint, and coercion1. IntroductionThe Union has had contractual relations with respondent since 1937.From1937 to April 1940, these took the form of verbal "understandings." Since April1940, there have been written agreements.An examination of the existing agreement reveals that it was entered intoby the Union and United Employers, Inc., a collective bargaining representativeof paint manufacturers, including the respondent, operating plants in AlamedaCounty, California.The agreement sets forth a procedure for the adjustmentof controversies.It provides for an Adjustment Board of six members, threefrom labor, three from management.This Board acts as an appeals body towhich may be brought grievances involving individual companies.At all timeshere relevant, the labor members of the Adjustment Board were John A. Kopke,business representative of the Union, Brunckhurst, and Kenneth M. Phelps.Kopke has acted as secretary of the Board since its inception in March 1943. Theemployer representatives included C. H. Sondhaus' and J. Hunter Clark.Clarkalways has been chairman.2.The activities of Plant Superintendent SandersBrunckhurst testified that he was appointed shop steward at the plant inSeptember 1942.He further testified that Sanders at various times took action'The following supervisory officials employed by respondent are concerned in this case :L A. Thompson-General Production Manager, West Coast Division.C. H. Sondbaus-Comptroller.K J Sanders-Plant Superintendent.W. A. Anderson-Assistant Plant Superintendent.Sanders, Anderson and Brunckhurst were employed at the plant. Thompson and Sondhausdid not have offices at the plant, but Sondhaus was actively concerned in labor relationsproblems there from January 1943. NATIONAL LEAD COMPANY181to restrict his activities as steward, that in March 1943, Sanders told himthat he could not collect any more dues or carry on any union activities on com-pany property.This restriction applied to his activities during his free time,and, Brunckhurst declared, it was applied solely to him.Brunckhurst further testified that after a protest at a grievance meeting therestrictionwas removed, but that it was reapplied from time to time. Thispractice was protested to the Adjustment Board on two occasions. Brunckhurstfurther testified that the Union was upheld on those occasions and respondentwas directed not to interfere with the steward's activities on his own free time.Nevertheless, he declared, Sanders continued to apply the restrictions at variousintervals and they were in effect from September 5, 1944, until the date of hisdischarge.Former employee William J. Adams. who succeeded Brunckhurst as steward,testified that Sanders placed similar restrictions on his activities.Respondent introduced no witnesses to refute the testimony of Brunckhurstand Adams on this point The undersigned credits their testimony and concludesand finds that Sanders engaged in a course of conduct designed to hinder theunion activities of shop stewards on their free time, and that by such activitiesthe respondent has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act .2B. The discriminatory discharge1.Brunckliurst's employment recordBrunckhurst began working for respondent in 1934 andremained in its em-ploy until his discharge on January 23. 1945.His first work was as a laborerat a salary of 50 cents per hourThereafter, he received changes in assign-ments and wage increases and, at the time of his discharge, was working as afurnace operator at a salary varying from $106 to $1.17 per hour.He furthertestified that his work had never been criticised and that new men had been as-signed to him for training until that practice was discontinued in 1942.Re-spondent did not challenge Brunekhurst's testimony as to the quality of hiswork.Assistant Plant Superintendent Anderson, his immediate supervisor, testi-fied that he was a competent and efficient worker.2.The alleged attempts to poison BrunckhurstThe production work performed at the plant necessarily entailed the dangerof lead poisoning. Several employees, including Brunelthurst, had been poisoned.The workmen wore respirators to combat this danger.Brunckhurst testified that in the period 1939 to 1942 attempts were made totamper with his safety equipment, that on various occasions he found the filtersin his respirator removed or holes punched through them, that litharge, a ma-terial produced at the plant, had been put on his cigar, that his lunch had beentampered with and that acid had been put on his respirator. Brunckhurst be-lieved, he testified, that someone was trying to cause him injury.This matter was finally taken up at a grievance meeting held on March 11,1943Kopke, Bruuckhurst, Thompson, Sanders, and Sondhaus were present.Brunckhurst related in detail the incidents that had occurred.There is a disputeamong the witnesses as to whether Brunckhurst then voiced any suspicions asto the identity of the person responsible for the acts against his safety.Brunck-2Peyton Packing Company, Inc.,49 N. L R B 828, enf'd 142 F. (2d) 1009 (C. C. A. 5),cert. den 323 U. S 730,Republic Aviation Corporation v. N. L. R B.; N. L. R. B. v. LeTourneau Company of Georgia,324 U. S. 793 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDburst, corroborated by Kopke, denied that he had done so.He also denied thathe thought Anderson was involved or voiced any such thoughts.After the meeting, Kopke sent a letter, dated March 12, 1943, to Brunckhurst,then acting as shop steward. In this letter, Kopke summarized for the membersof the Union the results of grievance negotiations with respondent.As to thismatter, the letter contains the following statement :26.There was considerable discussion on "apparent"malicious tamperingwith workers' equipment both wearing and working materials. If thereported petty "sabotage" is ever discovered to be the work of any individualor individuals, both the company and the union agree to immediate dischargeand court procedure is recommended,O. K.A copy of this letter was sent to Sondhaus.Sondhaus testified that at that meeting Brunckhurst eventually namedAnderson as the guilty person.Thereupon, Sondhaus continued, he demandedproof and that when none was forthcoming he refused to take action. Sondhausalso testified that he kept notes of the discussion at the meeting and preparedminutes from them the day after the meeting and that copies of these minuteswere given to all of respondent's officials present at the meeting. In regard tothe tampering grievance, the minutes as quoted by Sondhaus in part, are asfollows :It at length became apparent Mr. Brunckhurst thought that Mr. Andersonwas responsible for these overt acts.When Mr. Brunckhurst had finallyfinished his statements under Point 2, the Employer Representatives statedthat unless Mr. Brunckhurst could substantiate his charges with indis-putable evidence, the management could take no action.He was askedto submit such proofs if he could obtain them.The minutes do not contain the exact language used by Brunckhurst from whichSondhaus came to the conclusion stated therein.The undersigned credits the testimony of Brunckhurst and Kopke as corrobo-rated by the written evidence and finds that Brunckhurst did not actually nameAnderson as the guilty person.However, the undersigned finds that Sondhaus,as a result of the discussion, came to the conclusion that Brunckhurst impliedthat Anderson was the person responsible for the tampering.Anderson was never given a copy of respondent's minutes of the meeting norwas he informed of the discussion, As to this, Soudhaus testified :Itwas a serious charge, unproven, which would inevitably have createdtrouble, in my opinion.We were striving for harmonious relations withour employees.We were considering all of the grievances which had beenpresented to us, and we were trying to follow a conciliatory course whichwould result in settling grievances to the Union's satisfaction and restoreharmony.If we had injected this poisoning charge into the situation it would havemade it impossible to achieve the objective that we were trying to reach.Therefore we said nothing about it. I said nothing about it to Mr. Anderson.Sondhaus also testified that no investigation was made of the charges.When hewas asked why, lie testified :In my opinion, because the charges seemed to be to me not worth seriousconsideration and it was a subject which, if you said very much about youwould do more damage than good. NATIONAL LEAD COMPANY183In any event, there was no further formal consideration of Brunckhurst'scomplaint.The matter lapsed, and was not revived until January, 1945.3.Brunckhurst's union activitiesBrunckhurst was appointed shop steward for the plant on September 1, 1942.He held this post until his discharge.The evidence clearly indicates that heimmediately embarked upon a vigorous campaign to redress asserted grievances.Brunckhurst testified that (luring the period of his stewardship he presentedapproximately 100 grievances to management and, in addition, 15 matters werepresented to the Adjustment Board.His testimony is credited.Whether Brunckhurst's activity was primarily due to an accumulation ofgrievances at the time he took office and respondent's unwillingness to takeaction on complaints, as Brunckhurst testified, or whether Brunckhurst wentout of his way to stir up trouble, as respondent implied, is immaterial to theissues.It is clear that respondent became increasingly concerned with Brunck-hurst's activities.Brunckhurst testified that in April, 1943, Sondhaus asked himto forget a lot of issues, that he and Thompson did not want to keep coming tothe plant because of them.He also testified that in that same month, Sondhaustold him that anything or anyone causing trouble could always be eliminated.This testimony is credited.Matters came to a climax at a meeting of the Adjustment Board held onJanuary 11, 1945.Brunckhurst testified that he presented a grievance at thattime.Sondhaus answered him as to the merits of the grievance and also com-plained of all the "trouble" at the plant.Brunckhurst, continuing his testi-mony, stated that in reply he reviewed all the grievances that had arisen andendeavored to show that management was continually breaking promises.Whenhe had finished his extended remarks Sondhaus said, according to Brunckhurst,"What do you want us to do . . get rid of the bosses or get rid of the shopstewards I want to give you some advice Charlie.Why don't you look aroundarid get a job with better environment where you would be happy?"J Hunter Clark, chairman of the Board and an employee representative, cor-roborated Brunckhurst on this pointHis version was as follows:Mr. Sondhaus, yes-stated, as a part of his remarks, something to thiseffect : that something would have to be done ; that the employees in theplant were being kept in a state of turmoil, and that it would be necessaryto rectify it, even to the point of asking Mr. Brunckhurst to find em-ployment at other places . . he asked Mr Brunckhurst . . . if he was sodissatisfiedwith company policy and the company's way of treating itsemployees, why didn't he, in this time of opportunity of employment, seekemployment some place else under more congenial circumstances andsurroundings.Sondhaus did not deny making the statements attributed to him by Clark andBrunckhurst.Their testimony is credited.Two other points concerning the January 11th meeting are in dispute ; whetherBrunckhurst discussed the tampering with his equipment and, if he did, whetherhe mentioned Anderson in connection with it. Sondhaus testified that Brunck-hurst mentioned the subject in his long review of past grievances and statedthat he thought Anderson was the guilty person.The record does not containany testimony that Sondhaus ever mentioned this alleged accusation to AndersonClark testified that according to his recollection Brunckhurst did mention thetampering incidents.He also testified-that Anderson's name was mentionedunder the following circumstances : 184DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter Mr. Brunckhurst had recited some of his difficulties, I asked himif he had any idea as to the reasons for the difficulties which he was hav-ing, and which the other Union people reported they were having and theanswer was "Yes, it was Mr. Anderson, the foreman."Clark later clarified his testimony and stated this interchange had taken placeafter Sondhaus had spoken and before Brunckhurst had made his lengthyreview of past grievances.Clark also testified that this avenue of inquiry wasnot pursued further.The undersigned credits the testimony of Clark and finds that Brunckhurstdidmention the tampering with his equipment It is clear, however, thatBrunckhurst did not make any specific accusation against Anderson in respectthereto, but mentioned him as the person whose activities were giving rise togrievances.Sondhaus certainly had not mentioned the poisoning charge andBrunckhurst's remark came at the conclusion of Sondhaus' statementsIt isalso significant that Sondhaus never mentioned this incident to Anderson whenhe discussed the poisoning charge with Anderson shortly thereafter.4.Events between January 12 and January 22, 1945'On the morning of January 12, employee Briggs told Anderson that Brunck-hurst had declared to a group of employees that Anderson was the person who,had tampered with his respirator.'Anderson thereafter spoke to three otheremployees who were supposed to have heard that remark. One of them, Herman,corroborated Briggs.He spoke to the other two employees, Schleicher andHenderson, the next day. Schleicher partially corroborated Briggs.Hendersondid not.Anderson spoke to Sanders on the 12th and related the information hehad received. Sanders replied, "This isn't the first time I have heard all of this,"and showed Anderson his copy of the minutes of the meeting of March 11, 1943,heretofore mentioned, which minutes contained the statement that Brunckhursthad accused Anderson of tampering with his equipment.Anderson then de-manded a meeting with top officials to ascertain why he had not been previouslynotified of the accusation.Anderson met with Sondhaus, Thompson, and Sanders during the followingweek.'He demanded an explanation for the failure to notify him of the allegedaccusation of Brunckhurst which purportedly had been made in 1943. Sondhausreplied that he thought the charges were preposterous and that he did not thinkitnecessary to notify Anderson of them. Thereupon Anderson demanded thatsomething be done, that he (Anderson) wanted the charges proved or disproved.Itwas agreed that a meeting would be held at which Brunckhurst would bepresent.Later in the week Sanders suggested that Anderson make a formalrequest for the meeting.Anderson prepared a formal request for a meeting and submitted it to Sanderson January 20 together with a statement signed by Briggs.' Anderson was unableto obtain written statements from other employees and so informed Sanders.8 The findings in this sectionare basesdprimarily on the testimony of Anderson,which Iscredited'Brunckhurst denied that he had accused Anderson of poisoninghim or tampering withhis equipmentHe admitted that in a talk with employees on January11 he had men-tioned the tampering with his equipment.He further testified that he hadtold the em-plocees that a notebook was missing from his locker and that Anderson was one of thepersonshaving a key to itBriggs was not available.There is no other directtestimonyas to what was said on that occasion.a Sondhaus fixed the date as January 15.Sondhaus testified that the statementwas supplied at his request. NATIONAL LEAD COMPANY185Anderson also prepared a retraction, which he wanted Brunckhurst to sign.He did not ask for Brunckhurst's discharge and never requested it.He firstlearned of the intention to discharge Brunekhurst when it was actually made.Sondhaus testified that the Briggs statement was received by him on January22.He further testified that at that time, prior to any further meeting, Thompsondecided that Brunckhurst should be discharged.'5.The meeting on January 23On January 23, Kopke and Brunckburst were summoned to a meeting. Theyhad not been given any advance information as to the subjects to be discussed.Sanders, Anderson, Thompson, and Sondhaus were also present. A stenographerwas present and a transcript was, prepared.All parties agreed that this tran-script,which was introduced into evidence, accurately records what was saidat the meeting.Sondhaus opened the meeting by stating that the subject of the meetingwas the purported charges made by Brunekhurst against Anderson.He referredto his minutes of the meeting of March 11, 1943, and the conclusion thereinthatBrunckhurst had accused Anderson of tampering with his equipment.He then stated that on January 12, 1945, Brunckhurst had accused Andersonof attempting to poison him.He also read Anderson's letter demanding a meet-ing so that he could deny that charge, which letter concluded :In consideration of the seriousness of the accusation against me andbecause of the unfavorable effect that the accusation has had upon mypeace of mind in my contacts and relations with my fellow employeeswhile allowing the accusation to go unchallenged, I cannot be satisfied withanything less than an apology from Brunckhurst and a statement signedby him acknowledging that his accusation of me is false.The minutes of the meeting then continue as follows :That puts it right up to us. That is our reason for calling this meeting.Now, we want to know, Mr. Brunckhurst, did you or did you not makethe alleged statement on Friday, January 12, which you were reportedto have made to Mr. Anderson?[Brunckhurst] You mean to say, did I make the statement Mr. Andersonwas trying to poison me? I will deny that.[Sondhaus]We have a signed statement by an employee who overheardyou make the statement. (Sondhaus reads statement)"To Whom it May Concern. On Friday morning, January 12, 1945, shortlybefore eight o'clock Charles Brunckhurst, in the presence of land in thehearing of myself and several of my fellow employeees of the NationalLead Company, and in the plant welfare building made a statement orstatements to the effect that Walter L. Anderson had attempted to poisonhim.(Signed) Floyd Briggs."We think the situation has grown intolerable and that it has to becorrected.[Sanders] Under the circumstances, I have to state this. I think wehave been fairly long suffering in the way this matter has developed. Itis our error for thinking this accusation was so preposterous that it could7In December 1944, according to the credited testimony of Brunckhurst and Kopke, aquestion arose over the right of Briggs and another employee, Bancroft, to a particularassignment.Brunekhurst had supported Bancroft in negotiations with respondent andSondhaus knew this. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDjust be dropped.But the situation is such now that we realize it ishamperingplant operations and that we can only have efficientand satis-factory plant operations where peace and harmony exist ; and we certainlycan't have peace and harmony where accusations are passed back andforth, as this accusation has been-and it is an unfounded accusation.Underthe circumstances, I don't see that I have any other choice, as Superintendentof the Plant here, but to ask for your resignation and dismiss you from theservice.[Sondhaus] I think the Company's management will have to sustain Mr.Sanders.However, that does not give Mr. Anderson satisfaction.He hasa statement here that he wants youto sign.(Sondaus reads statement) :'To all concerned: I, Charles Brunckhurst, herewith acknowledge that astatement or statements made by me on Friday, January 12, 1945, in thepresence of and in the hearing of a group of fellow employees in the welfarebuilding of the National Lead Company, 4701 San Leandro St., Oakland,California, to the effect that Walter L Anderson had attemptedto poisonme is untrue."Brunckhurst refused to sign the statementKopke then stated that he hadno recollection of Brunckhurst making any charge against AndersonSondhausdeclared that his recollection was to the contrary.Kopke suggested that furtherinvestigation be made. but this suggestion was not accepted.'Concluding findingsThere is little dispute concerning key facts.Brunckhurst had a ten-year recordas a satisfactory employee.However, his activities as a union steward hadbrought him into frequent clashes with management.These clashes reached thepoint where Sondhaus intimated that either the plant managers or Brunckhurstwould have to be replaced.At the same time, Anderson was informed by an employee that Brunckhursthad told a group of employees that Anderson had tampered with his equipmentand thus had attempted to poison him. It is clear, and the undersigned finds,that Anderson believed that report.He immediately demanded that action betaken to clearhis name.He demanded that a meeting be held where he couldconfront Brunckhurst and deny the accusation.Anderson was asked to put hisrequest inwriting and secure written evidence that Brunckhurst had made theaccusation.Anderson did so.When those papers were received, Sondhaus testified, respondent decided todischarge $runckhurst. It made no effort to investigate to determine what wassaid or the surrounding circumstancesFrom its experience in 1943, respondentmay have determined that Brunckhurst may have made the remarks attributedto him, but that certainly did not constitute a determination based on full knowl-edge of the facts.Respondent never knew what Brunckhurst had said at themeeting held on January 11 or 12Briggs' statement did not purport to quoteBrunckhurst. It merely alleged that Brunckhurst had made statements "to theeffect" that Anderson had tried to poison him.No effort was made to ascertainfrom Briggs or the other employees who had been present, especially those whorefused to sign statements, exactly what had been said.The central issue in this case is respondent's motive in making the discharge.Sondhaustestified, "We believed he did make the statements and we thought,8 Subsequently. Anderson requested the District Attorney to take action.After a hear-ing, at which Briggs testified, the District Attorney refused to proceedRespondent, whileaware of this development, took no further action NATIONAL LEAD COMPANY187under the circumstances, it was impossible to keep him on at the plant becauseof his relation with Anderson. who had to supervise him."This determinationwas made without any discussion with Anderson concerning its necessity.Ander-son had never asked for Brunckhurst's discharge and admittedly never knew itwas contemplated.The undersigned was impressed by the fact that respondent brushed aside anyclaim to consideration that Brunckhurst might have had because of his years ofsatisfactory serviceIt made no effort to get to the bottom of the charge againsthim and determine what, if anything, was said.There was no hearing on Jan-uary 23.Brunckhurst, after denying the charges, was discharged.He then wasasked to sign a retraction of statements he had denied makingThis procedurewas followed even though Kopke expressed his uncertainty as to the facts andearnestly urged further investigation.Upon a reasonable appraisal of human conduct, the undersigned concludes that,absent Brunckhurst's union activities, he would have at least been given theopportunity to state what had actually occurred and, upon the basisof facts,notsurmises, the respondent would have been able to decide whether any accusationhad been made against AndersonThen, the respondent, if it found Brunckhurstguilty, would have offered him the probable alternative of making an apology orsuffering dischargeOn the basis of the outcome, it could then have reasonablydetermined whether Anderson and Brunckhurst could work together. Instead,respondent by its conduct closed all avenues for Brunckhurst to remain in itsemploy, even if he had not in fact made any charges against Anderson and withoutfinding out whether Anderson did want his dischargeThe undersigned concludes and finds that respondent took advantage ofAnderson's complaint to rid itself of Brunckhurst, and that his discharge wasdue to his union activities. It made no effort to have a frank discussion tobring out the facts and to bring about a reconciliation between the men. In-stead, it adopted a course of action which resulted in Brunckhurst's dischargeand in Anderson not obtaining the relief he sought in clearing his name. Theonly result that was obtained at the January 23rd meeting was that the respond-Ent by such action had rid itself of a satisfactory employee, whose activities as ashop steward had made him objectionable to management.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in certain unfairlabor practices affecting commerce, the undersigned will recommend that itcease and desist therefrom and take certain affirmative action to effectuate thepolicies of the Act.It has been found that the respondent has discriminated in regard to thehire and tenure of employment of Charles Brunckhurst. It will therefore berecommended that the respondent offer him immediate and full reinstatementto his former or substantially equivalent position without prejudice to hisseniority and other rights and privileges. It will be further recommended thatthe respondent make him whole for any loss of pay that he may have suf- 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDfered by reason of the respondent's discrimination against him by payment tohim of a sum of money equal to the amount that he would have earned as wagesfrom the date of the discrimination against him to the date of the respondent'soffer of reinstatement, less his net earnings during said period.9Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAw1.Paint Makers' Union, Local No. 1101, Brotherhood of Painters, Decoratorsand Paperhangers of America, affiliated with the American Federation of Labor,is a labor organization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.By discriminating in regard to the hire and tenure of employment of CharlesBrunckhurst, thereby discouraging membership in Paint Makers' Union, LocalNo. 1101, Brotherhood of Painters, Decorators eared Paperhangers of America,AFL, respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-signed recommends that National Lead Company, Oakland, California, its offi-cers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouragingmembership in Paint Makers' Union, Local No. 1101,Brotherhood of Painters, Decorators and Paperhangers of America, AFL, orany other labor organization of its employees by laying off, discharging, or re-fusing to reinstate any of its employees and from refusing to employ any mem-ber of that union or in any other manner discriminating in regard to theirhire and tenure of employment or any other term or condition of employment;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist Paint Makers' Union, Local No. 1101, Brotherhood ofPainters, Decorators and Paperhangers of America, AFL, or any other labororganization, to bargain collectively through representatives of their own choos-ing and to engage in concerted activities for the purposes of collective bargain,ing, or other mutual aid or protection as guaranteed in Section 7 of the Act.2 Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act.(a) Offer to Charles Brunckhurst immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniorityor other rights and privileges;8By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-wheie than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.See Matterof Crossett Lumber Company,8 N. L. R B 440. Monies received for work performed uponFederal, State, county, municipal, or other work-relief projects shall be considered as earn-ingsSee RepublicSteel Corporation v. N L it. B.,311 U. S. 7. NATIONAL LEAD COMPANY189(b)Make whole Charles Brunckhurst for any loss of pay he may have sufferedby reason of the respondent's discrimination against him, by payment to himof a sum of money equal to the amount which he normally would have earnedas wages from the date of discrimination to the date of respondent's offer ofreinstatement, less the net earnings during said period ; '°(c)Post immediately at its plant at Oakland, Califoinia, copies of the noticeattached to the Intermediate Report herein maiked "Appendix A." Copies ofsaid notice, to be furnished by the Regional Director of the Twentieth Region,shall, after being duly signed by the respondent's representative, be posted bythe respondent immediately upon receipt thereof, and maintained by it for sixty(60) consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe respondent to insure that said notices are not altered, defaced, or coveredby any other material ;(d)Notify the Regional Director of the Second region in writing within ten(10) days from the receipt of this Intermediate Report what steps the respondenthas taken to comply herewithIt is further recommended that unless the respondent notifies said RegionalDirector in writing within ten (10) days from the receipt of this IntermediateReport that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section 32of Article II of said Rules and Regulations, file with the Board, RocliambeauBuilding,Washington 25, D. C, an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objections)as he relies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such a statement of exceptions and/orbrief, the party or counsel for the Board filing same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before the Board request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the case tothe Board.SIDNEY L. FEdLER,Trial E, xatntner.Dated October 17, 1945.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist Paint Makers' Union, Local No. 1101, Brotherhood ofPainters, Decorators and Paperhangers of America, AFL, or any other labor10 See footnote9,supra. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Charles BrunckhurstAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.NATIONAL LEAD COMPANY,Ernpioper.-----------------------Dated--------------------By-------------------(Representative)(Title)NoTE.-Any of the above-namedemployees presently serving in the armedforces of the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.